DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 should dependent on claim 2 (instead of depending on claim 1).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5 should dependent on claim 4 (instead of depending on claim 1).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 should dependent on claim 9 (instead of depending on claim 8).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  Claim 16 should dependent on claim 15 (instead of depending on claim 14).  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claim 18 should dependent on claim 17 (instead of depending on claim 14).  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  Claim 23 should dependent on claim 22 (instead of depending on claim 21).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-17, 21, and 23-28 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Chujoh et al (US 20210067798).

As to claim 1, Chujoh discloses a method for inter prediction of video data (FIG. 9, Adaptive Temporal Motion Vector Prediction (ATMVP)), comprising: 
determining a target offset vector of a block and identifier information of a target picture (FIG. 9; motion vector BMV of target block of current picture PCur; see [0158], information of a reference picture SpRef[k][l] of each subblock is acquired; see FIG. 9, [0139] and [0162], reference picture index refIdxLX and reference picture BRef [i.e. target picture] of the target block; see also [0152] and [0354], POC), wherein the block comprises a sub-block (FIG. 9 and [0159], target block split into subblocks); 
determining a location of the sub-block (FIG. 9 and [0159], location of target block split into subblocks in the current picture PCur; see [0147]-[0148] and [0232], coordinates of blocks); 
determining a target location coordinate value of a collocated sub-block by performing a clipping operation on an initial location coordinate value of the collocated sub-block to be within a range (see FIG. 9 and [0158]-[0169], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks, and information of a motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) and a reference picture SpRef[k][l] of each subblock is acquired … the spatial-temporal subblock predictor 30371 limits ( clips) motion vectors exceeding a range of the block level motion vector BMV (bmv[0], bmv[1]).+-.THCLIP so that the motion vectors fall within the range [note that the initial location coordinate value is indicated by BMV (bmv[0], bmv[1]) while the target location coordinate value is indicated by BMV (bmv[0], bmv[1]).+-.THCLIP]; see [0147]-[0148] and [0232], coordinates of blocks), wherein the initial location coordinate value is determined based on the location of the sub-block and the target offset vector (FIG. 9 and [0158]-[0160], the motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) at a position shifted from each subblock by the motion vector BMV may be derived), and the collocated sub-block is in the target picture and corresponds to the sub-block (FIG. 9 and [0158]-[0160], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks each of which corresponds to a sub-block of the target block), wherein the target picture is indicated by the identifier information ([0139] and [0162], reference picture index refIdxLX); 
obtaining a motion vector of the sub-block based on a motion vector corresponding to the target location coordinate value (FIG. 9 and [0160]-[0169], motion vector SpMvLX[k][l] of each subblock of the target block is derived by using the scaling function MvScale( ), based on the motion vector SpRefMvLX[k][l] and the reference picture SpRef[k][l] of each subblock of the reference picture); and 
generating predicted sample values for the sub-block using the motion vector of the sub-block ([0172]). 

As to claim 2, Chujoh further discloses wherein the range is represented by a horizontal coordinate value range and a vertical coordinate value range (see [0166], rangeX and rangeY), the horizontal coordinate value range comprises a minimum horizontal coordinate value and a maximum horizontal coordinate value (see [0166], rangeX = max SpMvLxx - min spMvLXx), and the vertical coordinate value range comprises a minimum vertical coordinate value and a maximum vertical coordinate value (see [0166], rangeY = max SpMvLxy - min spMvLXy). 

As to claim 3, Chujoh further discloses wherein the determining a target location coordinate value by performing a clipping operation on an initial location coordinate value of a collocated sub-block to be within a range, comprises: 
determining the target location coordinate value according to the following formulas ([0168]; see also [0169]): 

    PNG
    media_image1.png
    87
    335
    media_image1.png
    Greyscale

HorMin is the minimum horizontal coordinate value (FIG. 9 and [0168]-[0170], bmv[0]-THCLIP), HorMax is the maximum horizontal coordinate value (FIG. 9 and [0168]-[0170], bmv[0]+THCLIP-1), VerMin is the minimum vertical coordinate value (FIG. 9 and [0168]-[0170], bmv[1]-THCLIP), VerMax is the maximum vertical coordinate value (FIG. 9 and [0168]-[0170], bmv[1]+THCLIP-1), a Clip3 function is a clipping function (see [0052] and [0164]), and the Clip3 function is defined as follows (see [0052]): 

    PNG
    media_image2.png
    97
    239
    media_image2.png
    Greyscale


As to claim 4, Chujoh further discloses wherein the initial location coordinate value comprises at least one of a horizontal coordinate or a vertical coordinate of the collocated sub-block (see [0168], block level motion vector BMV (bmv[0], bmv[1]), bmv[0] indicates a horizontal coordinate and bmv[1] indicates a vertical coordinate; see [0147]-[0149]); 
the horizontal coordinate of the collocated sub-block is a sum of a horizontal coordinate of the location of the sub-block and a horizontal component (xoff) of the target offset vector (see [0168], BMV (bmv[0], bmv[1]).+-.THCLIP, bmv[0] is a horizontal component of the target offset vector BMV; see THCLIP in FIG. 9); and
the vertical coordinate of the collocated sub-block is a sum of a vertical coordinate of the location of the sub-block and a vertical component (yoff) of the target offset vector (see [0168], BMV (bmv[0], bmv[1]).+-.THCLIP, bmv[1] is a vertical component of the target offset vector BMV; see THCLIP in FIG. 9).

As to claim 8, Chujoh further discloses wherein the range is determined based on a location and a size of a coding tree unit (CTU) in which the block is included (FIG. 9 and [0166]-[0168], location and size of TARGET BLOCK, rangeX and rangeY; see [0108], the CTU may be interpreted as a block), a size of the target picture (FIG. 9 and [0163], reference image RefPicListX[refIdxATMVP], as in FIG. 9(b) … as in FIG. 9(c)), and an extension range of a temporal motion vector field of the CTU (FIG. 9(b)-(c), 2*THCLIP). 

As to claim 10, Chujoh further discloses wherein a value of the extension range of the temporal motion vector field of the CTU (RangeU, RangeB, RangeL, RangeR) is a predetermined value (FIG. 9(b)-(c), 2*THCLIP which includes upper, bottom, left and right range the extension range of the temporal motion vector field of the CTU; see [0164] and [0168], a prescribed range). 

As to claim 11, Chujoh further discloses wherein the obtaining a motion vector of the sub-block based on a motion vector corresponding to the target location coordinate value comprises: 
scaling the motion vector corresponding to the target location coordinate value based on a picture order count (POC) of a picture comprising the sub-block, a POC of a target reference picture of the picture comprising the sub-block, a POC of the target picture, and a POC of a target reference picture of the target picture, to obtain the motion vector of the sub-block (see [0160], A motion vector SpMvLX[k][l] of each subblock of the target block is derived by using the scaling function MvScale( ); see the scaling function in [0151]-[0153]). 

As to claim 12, Chujoh further discloses wherein the motion vector of the sub-block is obtained according to the following formula (see [0153]): 

    PNG
    media_image3.png
    64
    244
    media_image3.png
    Greyscale

P1 represents the POC of the picture comprising the sub-block, P2 represents the POC of the target reference picture of the picture comprising the sub-block, P3 represents the POC of the (see [0151]-[0153]). 

As to claim 13, Chujoh further discloses wherein the determining the target offset vector of the block comprises: determining a motion vector of a spatially neighboring block of the block as the target offset vector (FIG. 9, motion vector BMV; see [0157], The spatially adjacent blocks L, A, AR, BL, and AL around the target block are scanned in the mentioned order so as to search for the first adjacent block having an available motion vector. In a case that an adjacent block having an available motion vector is successfully detected, a motion vector and a reference picture of the block are configured in a block level motion vector BMV (bmv[0], bmv[1]) and a block level reference picture BRef of the target block). 

As to claim 14, Chujoh discloses an apparatus (FIG. 1), comprising: 
a non-transitory computer-readable medium configured to store computer-readable instructions ([0436]); and 
a processor in communication with the non-transitory computer-readable medium and configured to execute the computer-readable instructions stored in the non-transitory computer-readable medium thereby performing operations comprising ([0436]): 
determining a target offset vector of a block and identifier information of a target picture (FIG. 9; motion vector BMV of target block of current picture PCur; see [0158], information of a reference picture SpRef[k][l] of each subblock is acquired; see FIG. 9, [0139] and [0162], reference picture index refIdxLX and reference picture BRef [i.e. target picture] of the target block; see also [0152] and [0354], POC), wherein the block comprises a sub-block (FIG. 9 and [0159], target block split into subblocks); 
determining a location of the sub-block (FIG. 9 and [0159], location of target block split into subblocks in the current picture PCur; see [0147]-[0148] and [0232], coordinates of blocks); 
determining a target location coordinate value of a collocated sub-block by performing a clipping operation on an initial location coordinate value of the collocated sub-block to be within a range (see FIG. 9 and [0158]-[0169], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks, and information of a motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) and a reference picture SpRef[k][l] of each subblock is acquired … the spatial-temporal subblock predictor 30371 limits ( clips) motion vectors exceeding a range of the block level motion vector BMV (bmv[0], bmv[1]).+-.THCLIP so that the motion vectors fall within the range; see [0147]-[0148] and [0232], coordinates of blocks), wherein the initial location coordinate value is determined based on the location of the sub-block and the target offset vector (FIG. 9 and [0158]-[0160], the motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) at a position shifted from each subblock by the motion vector BMV may be derived), and the collocated sub-block is in the target picture and corresponds to the sub-block (FIG. 9 and [0158]-[0160], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks each of which corresponds to a sub-block of the target block), wherein the target picture is indicated by the identifier information ([0139] and [0162], reference picture index refIdxLX); 
(FIG. 9 and [0160]-[0169], motion vector SpMvLX[k][l] of each subblock of the target block is derived based on the motion vector SpRefMvLX[k][l] and the reference picture SpRef[k][l] of each subblock of the reference picture); and 
generating predicted sample values for the sub-block using the motion vector of the sub-block ([0172]). 

As to claims 15-17, 21, 23-26, apparatus claims 15-17,21, 24-26 correspond to method claims 2-4, 8, 10-13, respectively, recite the same features as those recited in claims 2-4, 8, 10-13, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 2-4, 8, 10-13.

As to claim 27, Chujoh further discloses wherein the apparatus is a decoding apparatus or an encoding apparatus (FIG. 1). 

As to claim 28, Chujoh discloses a non-transitory computer-readable medium, comprising program code which, when executed by a processor ([0436]), causes the processor to perform the operations comprising:
determining a target offset vector of a block and identifier information of a target picture (FIG. 9; motion vector BMV of target block of current picture PCur; see [0158], information of a reference picture SpRef[k][l] of each subblock is acquired; see FIG. 9, [0139] and [0162], reference picture index refIdxLX and reference picture BRef [i.e. target picture] of the target block; see also [0152] and [0354], POC), wherein the block comprises a sub-block (FIG. 9 and [0159], target block split into subblocks); 
determining a location of the sub-block (FIG. 9 and [0159], location of target block split into subblocks in the current picture PCur; see [0147]-[0148] and [0232], coordinates of blocks); 
determining a target location coordinate value of a collocated sub-block by performing a clipping operation on an initial location coordinate value of the collocated sub-block to be within a range (see FIG. 9 and [0158]-[0169], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks, and information of a motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) and a reference picture SpRef[k][l] of each subblock is acquired … the spatial-temporal subblock predictor 30371 limits ( clips) motion vectors exceeding a range of the block level motion vector BMV (bmv[0], bmv[1]).+-.THCLIP so that the motion vectors fall within the range; see [0147]-[0148] and [0232], coordinates of blocks), wherein the initial location coordinate value is determined based on the location of the sub-block and the target offset vector (FIG. 9 and [0158]-[0160], the motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) at a position shifted from each subblock by the motion vector BMV may be derived), and the collocated sub-block is in the target picture and corresponds to the sub-block (FIG. 9 and [0158]-[0160], a block (collocated block) located at a position shifted by the motion vector BMV in the reference picture BRef is split into subblocks each of which corresponds to a sub-block of the target block), wherein the target picture is indicated by the identifier information ([0139] and [0162], reference picture index refIdxLX); 
(FIG. 9 and [0160]-[0169], motion vector SpMvLX[k][l] of each subblock of the target block is derived based on the motion vector SpRefMvLX[k][l] and the reference picture SpRef[k][l] of each subblock of the reference picture); and 
generating predicted sample values for the sub-block using the motion vector of the sub-block ([0172]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chujoh et al (US 20210067798).

As to claim 5, Chujoh further discloses wherein the initial location coordinate value of the collocated sub-block is derived as x(i,j)  = x + M*i + xoff and y(i,j) = y + N*j + yoff (FIG. 9 and [0158], a block (collocated block) located at a position shifted by the motion vector BMV(bmv[0], bmv[1]) in the reference picture BRef; see [0147], a motion vector spMvLX[xi][yi] (xi=xPb+BW*i, yj=yPb+BH*j, i=0, 1, 2, . . . , W/BW-1, j=0, 1, 2, . . . , H/BH-1) of each subblock of the target block),
th sub-block in the block in a horizontal direction, j represents the sub-block is an jth sub-block in the block in a vertical direction, (xoff, yoff) represents values of components of the target offset vector in the horizontal direction and the vertical direction, respectively, M and N are respectively a width and a height of the sub-block, and (x(i,j), y(i,j)) represents the initial location coordinate value of the collocated sub-block that corresponds to the (i, j)th sub-block (see [0147], (xPb, yPb) represents upper left coordinates of a target block, W, H represents the size of a target block, and BW, BH represents the size of a subblock; see [0157], block level motion vector BMV (bmv[0], bmv[1])).
Chujoh fails to explicitly disclose the following formulas:

    PNG
    media_image4.png
    102
    204
    media_image4.png
    Greyscale
. 
However, this is merely selecting the center point of a sub-block in the block as the position of the location coordinates, and it is noted that in [0223] Chujoh mentions that “the motion vector spMvLX of each subblock is derived as a motion vector of each point located at the center of each subblock”. Therefore, it would have been obvious to one of ordinary skills in the art to use the above formulas by selecting the center point of a sub-block in the block as the position of the location coordinates since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case location coordinates of the (i, j)th sub-block), it is not inventive to discover the optimum or workable ranges by routine experimentation, and using the above formulas involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 

As to claim 6, Chujoh further discloses wherein (x, y) represents location coordinates of a top-left vertex of the block, and (x(i,j), y(i,j)) represents location coordinates of a center point or a top-left vertex of the collocated sub-block that corresponds to the (i, j)th sub-block (see [0147], a motion vector spMvLX[xi][yi] (xi=xPb+BW*i, yj=yPb+BH*j, i=0, 1, 2, . . . , W/BW-1, j=0, 1, 2, . . . , H/BH-1) of each subblock of the target block … (xPb, yPb) represents upper left coordinates of a target block; see [0158], a block (collocated block) located at a position shifted by the motion vector BMV(bmv[0], bmv[1]) in the reference picture BRef). 

As to claim 7, Chujoh further discloses wherein the sub-block is an (i, j)th sub-block in the block, location coordinates of the (i, j)th sub-block are represented by (x + M*i, y + N*j), (x, y) represents location coordinates of the block, i represents the sub-block is the ith sub-block in the block in a horizontal direction, j represents the sub-block is the jth sub-block in the block in a vertical direction, and M and N are respectively a width and a height of the sub-block (FIG. 9, [0147] and [0159]; see [0159], the target block may be split into subblocks, and the motion vector SpRefMvLX[k][l] (k=0 . . . NBW-1, l=0 . . . NBH-1) at a position shifted from each subblock by the motion vector BMV may be derived. Here, NBW and NBH represent the number of subblocks in the horizontal direction and the vertical direction, respectively; see [0147], a motion vector spMvLX[xi][yi] (xi=xPb+BW*i, yj=yPb+BH*j, i=0, 1, 2, . . . , W/BW-1, j=0, 1, 2, . . . , H/BH-1) of each subblock of the target block … (xPb, yPb) represents upper left coordinates of a target block, W, H represents the size of a target block, and BW, BH represents the size of a subblock). 
Chujoh fails to explicitly disclose that location coordinates of the (i, j)th sub-block are represented by (x + M .times. i + M/2, y + N .times. j + N/2). 
However, this is merely selecting the center point of a sub-block in the block as the position of the location coordinates, and it is noted that in [0223] Chujoh mentions that “the motion vector spMvLX of each subblock is derived as a motion vector of each point located at the center of each subblock”. Therefore, it would have been obvious to one of ordinary skills in the art to represent the location coordinates of the (i, j)th sub-block by (x + M .times. i + M/2, y + N .times. j + N/2) by selecting the center point of a sub-block in the block as the position of the location coordinates since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case location coordinates of the (i, j)th sub-block), it is not inventive to discover the optimum or workable ranges by routine experimentation, and representing the location coordinates of the (i, j)th sub-block by (x + M .times. i + M/2, y + N .times. j + N/2) involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation.

As to claim 9, Chujoh further discloses wherein the range is determined according to HorMin, HorMax, VerMin, and VerMax, which are based on CTUX, CTUY, CTUW, CTUH, PicW-1, PicH-1, RangeU, RangeB, RangeL RangeR (see [0166]), wherein 
HorMin and HorMax are respectively a minimum value and a maximum value of the range in a horizontal direction (see [0166], min spMvLXx and max SpMvLxx), VerMin and (see [0166], min spMvLXy and max SpMvLxy), CTUX and CTUY represent location coordinates of the CTU in which the block is included (FIG. 9, TARGET BLOCK; see [0147]; see [0108], the CTU may be interpreted as a block), CTUW and CTUH respectively represent a width and a height of the CTU in which the block is included (FIG. 9, TARGET BLOCK; see [0141] and [0147], (W, H) represents the width and the height of a target block; see [0108], the CTU may be interpreted as a block), RangeU, RangeB, RangeL, and RangeR respectively represent extension range values that are in an upward direction, a downward direction, a left direction, and a right direction and that are of the temporal motion vector field of the CTU in which the block is included (FIG. 9(b)-(c), 2*THCLIP2*THCLIP which includes upper, bottom, left and right range the extension range of the temporal motion vector field of the CTU), and PicW and PicH are respectively a width and a height of the target picture (FIG. 9, TARGET BLOCK; see [0141] and [0147], (W, H) represents the width and the height of a target block). 
Chujoh fails to explicitly disclose wherein the range is determined according to the following formulas: 
HorMin = Max(CTUX-RangeL,0); 
HorMax = Min(CTUX+CTUW+RangeR-1,PicW-1); 
VerMin = Max(CTUY-RangeU,0); and 
VerMax = Min(CTUY+CTUH+RangeB-1, PicH-1).
However, it would have been obvious to one of ordinary skills in the art to determine the range according the above formulas, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining the range), it is not inventive to 

As to claims 18-20 and 22, apparatus claims 18-20 and 22 correspond to method claims 5-7 and 9, respectively, recite the same features as those recited in claims 5-7 and 9, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 5-7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482